72 F.3d 126NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael F. DEHONEY, Plaintiff-Appellant,v.SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;  Parker Evatt,Commissioner;  William D. Catoe, DeputyCommissioner, Defendants-Appellees.
No. 95-7270.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 12, 1995.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  William B. Traxler, Jr., District Judge.  (CA-94-3169-21-BD)
Michael F. Dehoney, Appellant Pro Se.  Joseph Crouch Coleman, Columbia, SC, for Appellees.
S.D.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil complaint alleging that the state's operation of a prison canteen system violated federal antitrust laws.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Dehoney v. South Carolina Dep't of Corrections, No. CA-94-3169-21-BD (D.S.C. Aug. 7, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.